Case 1:19-cv-11311-JSR Document 32-7 Filed 06/26/20 Page 1 of 3




                Exhibit G
                 Case 1:19-cv-11311-JSR Document 32-7 Filed 06/26/20 Page 2 of 3




                                                                                             wIRELESS PRODUCTS GROUP



KingFish ®
Portable, Cellular Transceiver System
Product Description                              Features
KingFish® is a multiprotocol, cellular com-      n   SDR technology enables convenient
munications system from Harris’ long line            field upgrades of software for future
of advanced wireless products. The KingFish          standards and capabilities.
is a man-portable, single receiver, single       n   Intuitive Graphical User Interface
transmitter platform capable of supporting           (GUI)
multiple, cellular communication tech-           n   Collected data can be viewed or
nologies. KingFish is based on a Software            exported for post-processing data
Defined Radio (SDR) architecture, which              analysis.
enables upgrades to future cellular standards,   n   Low-power system designed for
while preserving the initial investment in           vehicular operation.
hardware. The KingFish currently supports        n   Battery power designed for portable
GSM, CDMA2000® and iDEN™ protocols.                  operation.




                                                 DISTRIBUTION WARNING
                    This brochure may be provided only to persons eligible under 18 USC 2512
                  (Government law enforcement agencies or communications service providers).
                                   Case 1:19-cv-11311-JSR Document 32-7 Filed 06/26/20 Page 3 of 3
            KingFish ®
            Portable, Cellular Transceiver System


            Available Software                                      Compatible Accessories                                                                Power Source
            Applications                                            n   PC Controllers                                                                    n   DC power: 10–16 Vdc,
            n   RayFish ® GSM Controller                                – Ultra Mobile PC                                                                     <10 amps
            n   RayFish CDMA2000 Controller                             – Dell ® Laptop                                                                   n   AC power: 90–132/180–
            n   RayFish iDEN Controller                                 – Panasonic Toughbook ®                                                               264 Vac, 47 to 63 Hz
                                                                    n   AmberJack ® Direction-Finding Antennas
            Operating Bands                                                                                                                               Physical Characteristics
                                                                    n   Harpoon ® Power Amplifier (PA)
            n   Cellular: 824–849 MHz,                                                                                                                    n   Radio housing:
                869–894 MHz                                         n   25-watt filtered PA                                                                   Aluminum case
            n   iDEN: 806–821 MHz,                                  n   AWS converter                                                                     n   Size: L = 11.5",
                855–866 MHz                                         n   GPS kit                                                                               W = 10", H = 3.5"
            n   E-GSM 900: 880–915 MHz,                             n   Backpack                                                                          n   Weight: 8 lbs.
                925–960 MHz
            n   DCS 1800: 1710–1785 MHz,
                                                                    Hardware Features                                                                     n   Wheeled transit
                                                                                                                                                              carrying case
                1805–1880 MHz                                       n   External PA output
            n   PCS 1900: 1850–1910 MHz,                            n   DF antenna input
                1930–1990 MHz
                                                                    n   DF Control/Status (interface with AmberJack DF antenna)
            n   AWS 2100: 1710–1755 MHz,
                2110–2155 MHz (requires AWS                         n   Swappable Li-ion Battery
                converter accessory)                                n   Bluetooth® Connectivity




Specifications are subject to change without notice. Harris is a registered trademark of Harris Corporation. AmberJack, BlackFin II, FireFish, FishHawk, LoggerHead, Gossamer, Harpoon, KingFish,
LoggerHead, Moray, Porpoise, RayFish, StingRay, and StingRay II are registered trademarks of Harris Corporation. DriftNet, FishFinder, LongShip, Octopus, and Scorpion are trademarks of Harris Corporation.
CDMA2000 is a registered trademark of the Telecommunications Industry Association in the United States (TIA-USA). iDEN is a trademark of Motorola, Inc. Bluetooth is a trademark of Bluetooth SIG, Inc.
Windows XP Professional is a trademark of Microsoft Corporation. Panasonic Toughbook is a registered trademark of Panasonic Corporation. Dell is a registered trademark of Dell Inc.


                                                                 DISTRIBUTION WARNING
                    This brochure may be provided only to persons eligible under 18 USC 2512
                  (Government law enforcement agencies or communications service providers).


                                                                 Government Communications Systems Division | P.O. Box 9800 | Melbourne, FL USA 32902-9800
                                                                              1-800-358-5297 or wpg@harris.com | www.wpg.harris.com | www.harris.com


                                                                                                                                         Copyright © 2009 Harris Corporation 12/09 516372 VPB d0110
